PER CURIAM.
In accordance with the state’s agreement and our examination of the record, we conclude that the November 14, 2003 order1 finding the juvenile petitioner guilty of indirect contempt for violating curfew and sentencing him to two days of secure detention is invalid as violative of Florida Rule of Juvenile Procedure *10198.285(b)(6), with respect to the contempt finding, and 8.285(b)(7), with respect to the sentence. Hence, the application for Ha-beas Corpus is granted and the petitioner is released from custody.
Habeas corpus granted.

. By order of this court, S.C. was released from custody later the same day.